In a matrimonial action in which the parties were divorced by a judgment entered February 23, 1996, the defendant appeals, as limited by his papers, from so much of a post-judgment order of the Supreme Court, Queens County (Beldock, J.H.O.), dated November 20, 1997, as, in effect, denied his motion to remove a proceeding entitled Matter of Geller v Geller, Docket No. 11940/97, pending in the Family Court, New York County, to the Supreme Court, Queens County, and consolidate it with the instant matrimonial action entitled Geller v Geller, Index No. 838/90, pending in the latter court, and instead referred all issues of visitation and custody pending in the matrimonial action to the Family Court, New York County.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendant’s motion to remove the proceeding entitled Matter of Geller v Geller, Docket No. 11940/ 97, pending in the Family Court, New York County, and consolidate it with the instant matrimonial action entitled Geller v Geller, Index No. 838/90, pending in the Supreme Court, Queens County, is granted, and the proceedings are consolidated.
Under the circumstances of this case, it was an improvident exercise of discretion for the Judicial Hearing Officer to deny the defendant’s motion to remove the Family Court proceeding commenced in New York County and consolidate it with the post-judgment proceedings pending in the Supreme Court matrimonial action (see generally, Paul B. S. v Pamela J. S., 70 NY2d 739). Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.